Name: Council Regulation (ECSC, EC, Euratom) No 3162/94 of 19 December 1994 amending Regulation (EEC, Euratom, ECSC) No 260/68 laying down the conditions and procedure for applying the tax for the benefit of the European Communities
 Type: Regulation
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration;  social protection;  taxation;  executive power and public service
 Date Published: nan

 23.12.1994 EN Official Journal of the European Communities L 335/5 COUNCIL REGULATION (ECSC, EC, EURATOM) No 3162/94 of 19 December 1994 amending Regulation (EEC, Euratom, ECSC) No 260/68 laying down the conditions and procedure for applying the tax for the benefit of the European Communities THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing a Single Council and a Single Commission of the European Communities, and in particular the first paragraph of Article 28 thereof, Having regard to the Protocol on the Privileges and Immunities of the European Communities, and in particular Article 13 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Whereas it is a appropriate to extend the application of the tax for the benefit of the European Communities, on the terms and in accordance with the procedure laid down in Regulation (EEC, Euratom, ECSC) No 260/68 (3), to the salaries, wages and emoluments of the members of the organs of the European Investment Fund in the performance of their duties as such and the staff of the Fund, HAS ADOPTED THIS REGULATION: Article 1 The following Article is hereby inserted in Regulation (EEC, Euratom, ECSC) No 260/68: Article 12b This Regulation shall apply to the members of the organs of the European Investment Fund in the performance of their duties as such, to members of its staff and to recipients of the pensions paid by the Fund who are included in the categories determined by the Council pursuant to the first paragraph of Article 16 of the Protocol on Privileges and Immunities, with regard to salaries, wages and emoluments and to disability, retirement and survivor's pensions paid by the Fund. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 December 1994. For the Council The President K. KINKEL (1) OJ No C 162, 14. 6. 1994, p. 8. (2) OJ No C 323, 21. 11. 1994. (3) OJ No L 56, 4. 3. 1968, p. 8. Regulation as last amended by Regulation (Euratom, ECSC, EC) No 3606/93 (OJ No L 332, 31. 12. 1993, p. 10).